DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 10/13/2022.
Claims 1 – 20 have been cancelled. Claims 21- 40 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,884,810 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters claimed in the instant application can also found in patent ‘810.
In claim 21 of instant application, Applicant claims a computer-implemented method comprising the steps of “receiving a request for a first transaction directed to an item of a first category of items; analyzing a history of earlier transactions directed to other items of the first category; and determining, based at least in part on said analyzing, that at least a portion of processing of the first transaction is a candidate for blockchain-based deferral”.
Similar limitation can also found in claim 1 of ‘810. Certain limitations found in claim 1 of ‘810 but not in claim 21 of instant application such as “identifying a deferral resource group for the particular transaction request… blockchain, initiate an insertion … provide an indication to the particular entity …”. It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to broaden the claim at no additional cost in development.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21 – 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of manual process without significantly more. The claim(s) 21 recite(s) a computer-implemented method comprising the steps of “receiving a request for a first transaction directed to an item of a first category of items; analyzing a history of earlier transactions directed to other items of the first category; and determining, based at least in part on said analyzing, that at least a portion of processing of the first transaction is a candidate for blockchain-based deferral”. This judicial exception is not integrated into a practical application because it is mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. The steps of “receiving… analyzing… determining…” are not produce a practical application. One skill in the art can perform it manually or in human mind.  A claim limitation that can be performed in the human mind falls within the “Mental Process” grouping. These elements are all recited at a high level of generality and amount to no more than instructions to apply the judicial exception using generic computer components. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it’s directed to a manual process. Additional limitation in claim 21 such as “computer-implemented, analyzing history or earlier transaction.. category”, do not improve the current technology and does not show how the additional information would make the claim eligible. As discussed above with respect to the computing devices to obtaining, determining and marking step, generic computer components cannot provide significantly more than the judicial exception. The insignificant extra-solution “computer-implemented, analyzing history or earlier transaction.. category” steps are well-understood, routine, and conventional; see MPEP 2106.05(d)(ii): “Storing and retrieving information in memory.” The claim is not patent eligible.
In claims 28 - 40, Applicant claims the abstract idea on a computer without adding further limitations that amount to more than generally linking the use of the exception to a particular technological environment. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to “determine, access, select” or “obtain, examine, determine” does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The dependent claims do not include additional limitation that provide significantly more than the abstract idea. Additional limitations include “inserted into a blockchain, selecting a particular blockchain… is to be stored, cloud computing device…” are still not improve the patentable of the invention since they are known in the art, wherein the user can analyze/determine and execute action accordingly. Therefore, claims 21 - 40 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 – 22, 28 – 30, 35 – 37, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stephane Vincent (U.S. 2019/0165932 A1).
♦As per claims 21, 28, 35,
Vincent discloses a computer-implemented method, system (Fig. 1A) comprising:
“receiving a request for a first transaction directed to an item of a first category of items” See paragraph 0070, 0076, 0088, and abstract of Vincent wherein “Alice generates a new transaction Tx1 that sends 3BTC to the multisig address, signs Tx1 and broadcasts it across the Bitcoin network in a step S110”.
“analyzing a history of earlier transactions directed to other items of the first category” See paragraphs 0019, 0076 - 0089, 0094, and claim 13 of Vincent wherein the system determines if the conditions are satisfied (all prepaid, paid or extend period of parking…previous transaction).
“determining, based at least in part on said analyzing, that at least a portion of processing of the first transaction is a candidate for blockchain-based deferral” See paragraph 0094, 0096, 0092 of Vincent (determine if the transaction is extend for period of time/ defer transaction until Alice checks out).
♦As per claims 22, 29, 36,
“causing, after said determining, a first record representing the portion of processing of the first transaction to be inserted into a blockchain; and causing an indication that the portion of processing has succeeded to be provided to a submitter of the request prior to completion of implementation of the portion of processing” See abstract, paragraph 0095, 0096 of Vincent [“The agent then signs TxA to complete the transaction in a step S204. TxA can then be broadcast to the blockchain in a step S206”, “The completion of the transaction TxR means that Alice has the 3 BTC back. TxR has a non-zero locking time which means that it may not be mined and added to the blockchain until that locking time has expired”].
♦As per claims 30, 37,
“Provide an indication, to a submitter of the request, of a blockchain record corresponding to the portion of processing of the first transaction” See Fig. 4B of Vincent wherein Allice receives the confirm.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 23 – 27, 31- 34, 38 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over Stephane Vincent (U.S. 2019/0165932 A1) in view of Herlihy et al (U.S. 2017/0236120 A1).
♦As per claims 23, 31, 34, 38,
Vincent does not clearly disclose “selecting, from among a plurality of blockchain services, a particular blockchain service at which a first record representing the portion of processing of the first transaction is to be stored, wherein said selecting is based at least in part on an estimate of a time required to store the first record at the particular blockchain service”.
However, Herlihy, in the same field of endeavor, discloses a method, system including the teaching of:
“transactions in the outgoing queue are also stored in order in an array” See paragraph 0045, 0046, 0068,0100, 0104 of Herlihy.
“prior to sending the message(s) to the receiver node, the sender node may check to determine if the receiver node is too far behind on confirmations, for example by comparing an index or time of its last sent message to an index or time of its last received confirmation message plus a grace period” See paragraph 0144 of Herlihy.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to apply the teaching of Herlihy into the invention of Vincent since both inventions were available and the combination would improve the consistency of transactions.
♦As per claim 24,
“wherein the particular blockchain service comprises resources of a cloud computing environment” See abstract, paragraph 0008 of Vincent wherein the system is applied on network/internet.
♦As per claim 25, 32, 33,
“wherein said determining that at least the portion of processing of the first transaction is a candidate for blockchain-based deferral is based at least in part on a score generated by one or more of: (a) a machine learning model or (b) a rule processing system” See Fig. 4A-B and associated texts of Vincent.
♦As per claim 26, 31, 39,
“receiving a request for a second transaction directed to a different item; and determining, based at least in part on a price of the different item, that at least a portion of processing of the second transaction is a candidate for blockchain-based deferral” See claim 1 rejection and paragraph 0058 - 0062 when different transaction is received based on location or cost.
♦As per claim 27, 40,
“receiving a request for a second transaction directed to a different item; and determining, based at least in part on a shipping property associated with the different item, that at least a portion of processing of the second transaction is a candidate for blockchain-based deferral” See claim 1 rejection and paragraph 0058 - 0062 when different transaction is received based on location or cost.

Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive.
Applicant argues the cited reference does not teach or suggest the claim elements “analyzing a history of earlier transactions directed to other items of the first category”. The Examiner respectfully disagrees.
Referring to paragraph 0019 and claim 13, Vincent teaches “A plurality of transactions may be generated. These may be partially signed transactions. They may be multi-signature transactions. The final step of providing the second subset of the plurality of signatures to transaction TxA to complete transaction TxA may comprise: selecting the transaction (TxA) from the plurality transactions. Each of the plurality of transactions may be arranged to spend the same output of a previous transaction (Tx1). (“Previous” meaning that the transaction which includes the output precedes the plurality of transactions on the blockchain). Thus, upon determination that the condition has been met, the transaction (TxA) may be selected from the plurality of partially signed transactions, and completed”, and further “submitting the fully completed transaction to the blockchain to spend an output associated with a previous transaction”. Clearly, the “previous transaction” may be multi-signature transactions that need different person/agent to sign or process (other items) before the current transaction can be submitted. Therefore, the “previous transaction” in this case is equivalent to “other items” in the claim invention.
Applicant argues the cited reference does not teach or suggest the claim elements “As will be appreciated by those skilled in the art, the claims are describing a workload management feature to determine what transaction requests should be performed when, in order to cope with the fluctuating rate of arriving request, so that the system can be implemented using fewer back-end transaction processing resources and use those resources more efficiently. This type of feature has no practical application when performed in a human mind (or using pen and paper), and is necessarily a type of improvement to computer functionality”. The Examiner respectfully disagrees.
Applicant claims the abstract idea on a computer without adding further limitations that amount to more than generally linking the use of the exception to a particular technological environment. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to “receiving, analyzing and determining” does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161